Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 13, 2022

                                        No. 04-22-00315-CR

                                          John A. PEREZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CR9852
                         Honorable Stephanie R. Boyd, Judge Presiding


                                           ORDER
        Pursuant to a plea-bargain agreement, John A. Perez pled nolo contendere to repeated
violations of court ordered bond conditions and was sentenced to two years in the institutional
division of the Texas Department of Criminal Justice in accordance with the terms of his plea-
bargain agreement. On May 3, 2022, the trial court signed a certification of defendant’s right to
appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). After John A. Perez filed a notice of appeal, the trial court clerk sent
copies of the certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record,
which includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, (B) after getting the trial court’s
permission to appeal; or (C) where the specific appeal is expressly authorized by statute.” Id.
25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the punishment
assessed by the court does not exceed the punishment recommended by the prosecutor and
agreed to by John A. Perez. See id. The clerk’s record does not include a written motion filed and
ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal. See
id. Thus, the trial court’s certification appears to accurately reflect that this is a plea-bargain case
and that John A. Perez does not have a right to appeal. We must dismiss an appeal “if a
certification that shows the defendant has the right of appeal has not been made part of the
record.” Id. 25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d)
unless an amended trial court certification showing that John A. Perez has the right to appeal is
made part of the appellate record by August 12, 2022. See TEX. R. APP. P. 25.2(d), 37.1; Daniels
v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court